IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DARNELL M. CAMPBELL,                       : No. 67 MM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 16th day of June, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.